Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: In order to better show what is and is not taught by the references, Examiner shows some words underlined. Words that are underlined indicate teachings of the cited reference, and may not specifically be claimed.


s 1-3, 5-7, 10, 12, 13-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pearse et al. (US20040019611, Pearse) in view of Madan et al. (US20050165839, Madan).

As to claims 1, 14, 18:
Pearse shows a method, corresponding non-transitory machine readable storage medium, and corresponding system, for presenting a note for a URI (Universal Resource Identifier) linked to a context group container (fig. 2), comprising:
displaying the context group container (fig. 2, el. 24; ¶ [0013]; e.g., categories) with a plurality of URIs (fig. 2, el. 52; ¶ [0015]) that are accessible via an application (fig. 2, ¶ [0034]; e.g., browser), 
wherein the context group container has a context topic description (fig. 5, el. 70; ¶ [0018]) (e.g., project) and topic title (fig. 5, el. 72; ¶ [0018]) (e.g., category field) for the plurality of URIs (fig. 2, el. 52; ¶ [0015]);
receiving a selection of a URI for the context group container being viewed in a browser (¶ [0015]) (e.g., a hypertext category link 24 is clicked);
retrieving notes and URI markers (e.g., user, date last modified, how much the original source has been copied, etc.) that are associated with URI in a data store (¶ [0015]) (e.g., A hypertext link 52 incorporating the URL of the source of the snippets 30 is adjacent the date stamp 50. Further information, including the user who added the snippet and the date last modified and how much of the original source has been copied are provided as well. Below this control and validation field 32 is the comment field 34);
opening the URI in the application to display URI contents in the browser (¶ [0032]) (e.g., once the user is online, he is able to access any graphics 222 stored in the snippet 30);
display a note for the URI in the browser in a user interface control viewable with the URI in a pane of the browser (¶ [0015]) (e.g., comment field 34 shows a comment viewable with the URL 52);

Pearse fails to specifically show: and displaying a URI marker to surround  a portion of content of the URI and separate the portion of content from other content of the URI, and to graphically associate the note with the URI marker.
In the same field of invention, Madan teaches: context harvesting from selected content. Madan further teaches: 
displaying a URI marker to surround  a portion of content of the URI and separate the portion of content from other content of the URI, and to graphically associate the note with the URI marker (fig. 6; [0060], [0064]) (e.g., capturing content displayed in a region 401 by encircling it; the user may annotate the captured content as simply as annotating on a piece of paper). 
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Pearse and Madan before the effective filing date of the invention, to have combined the teachings of Madan with the method, corresponding non-transitory machine readable storage medium, and corresponding system, as taught by Pearse. 
One would have been motivated to make such combination because a way to an easier way to capture and convey content would have been obtained and desired, as expressly taught by Madan (¶ [0005]).

As to claim 2, Madan further teaches:
The method as in claim 1, further comprising marking the URI using a URI marker that is a graphical highlight to mark a portion of text in the URI (fig. 6).


As to claim 3, Madan further teaches:
The method as in claim 1, further comprising marking the URI using a URI marker that is a graphical highlight to mark a portion of an image in the URI  (fig. 6).
One would have been motivated to make such combination because a way to an easier way to capture and convey content would have been obtained and desired, as expressly taught by Madan (¶ [0005]).

As to claim 5, Pearse further shows:
The method as in claim 1 wherein the URI is opened in at least one of a viewing pane or a tab of an application that is a browser, an electronic page of an application or an electronic page of a mobile application (¶ [0070]; fig. 10) (e.g., revisiting sites to review content, as shown in fig. 10).

As to claim 6, Pearse further shows:
The method as in claim 1, further comprising opening the URI that is at least one of an audio track, a podcast, an audio playlist, an image, a data file, a spreadsheet, an email, an application, a data object or an executable object that is be referenced by the URI (¶ [0070]; fig. 10).

As to claim 7, Pearse further shows:


As to claim 10, Pearse further shows:
The method as in claim 1, further comprising storing the URIs in a data store in a service provider environment as grouped by the context topic (¶ [0061], [0062], [0013]) ).

As to claim 12, Pearse further shows:
The method as in claim 1, wherein the context topic description is at least one of a topic keyword, topic phrase, topic question, topic image, topic video, or topic audio (¶ [0013]).

As to claims 13, 17, Pearse further shows:
further comprising:
receiving a context comment from a user about a URI (fig. 3, el. 60), wherein the context comment explains a relationship between the context topic and the URI (¶ [0016]);
linking the context comment and the URI together in a data store ((¶ [0061], [0062]);
and storing the context comment (fig. 2, el. 34) with a reference to the URI (fig. 2, el. 52).

As to claim 15, Pearse further shows:
The non-transitory machine readable storage medium of claim 14, wherein the graphical user interface is in at least one of:
a browser, an application or a mobile application (fig. 2).


Claims 8, 9, 11, 16, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pearse et al. (US20040019611, Pearse) in view of Madan et al. (US20050165839, Madan), further in view of Kepner et al. (US20170337738, Kepner).

As to claims 8, 9, 11:
Pearse, Madan show a method substantially as claimed, as specified above. 
Pearse, Madan fail to specifically show: wherein a callout between the note and the URI marker is a graphical reference to associate the note with the URI marker;
wherein a callout between the note and the URI marker is a graphical line;
wherein the note is displayed in a sidebar in a browser and the user interface control for a side bar is provided by a plugin or a native interface of the browser (fig. 4B, el. 230).
In the same field of invention, Kepner teaches: marking up scenes. Kepner further teaches: wherein a callout between the note and the URI marker is a graphical reference to associate the note with the URI marker (fig. 4a, el. 410, 250a);
wherein a callout between the note and the URI marker is a graphical line (fig. 4b, el. 410, 250a);
wherein the note is displayed in a sidebar in a browser and the user interface control for a side bar is provided by a plugin or a native interface of the browser (fig. 4B, el. 230).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Pearse, Madan and Kepner before the effective filing date of the invention, to have combined the teachings of Kepner with the method as taught by Pearse, Madan. 
One would have been motivated to make such combination because a way to allow device owners to view and transfer annotated portions of scenes and enabling third parties to interact with the 

As to claim 16:
Pearse, Madan show a non-transitory machine readable storage medium substantially as claimed, as specified above. 
Pearse, Madan fail to specifically show:
further comprising:
receiving a note with a callout associated with a URI being viewed, wherein the callout references a displayable portion of an electronic page;
storing the note and a callout definition with a context record for a URI in the context group container;
and displaying the note and callout in a sidebar generated by a plugin in a browser when the URI is displayed in the browser.
In the same field of invention, Kepner teaches: marking up scenes. Kepner further teaches:
further comprising:
receiving a note with a callout associated with a URI being viewed, wherein the callout references a displayable portion of an electronic page (figs. 4b, el. 410, 250a; fig. 3, el. 270, 250);
storing the note and a callout definition with a context record for a URI in the context group container (fig. 4b, el. 450);
and displaying the note and callout in a sidebar generated by a plugin in a browser when the URI is displayed in the browser (fig. 4b, el. 430, 410, 250a).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Pearse, Madan and Kepner before the effective filing date of the invention, to have combined the 
One would have been motivated to make such combination because a way to allow device owners to view and transfer annotated portions of scenes and enabling third parties to interact with the system and supplement markups with their comments and annotations would have been obtained and desired, as expressly taught by Kepner (¶ [0007]).

As to claims 19, 20:
Pearse, Madan show a system substantially as claimed, as specified above. 
Pearse, Madan fail to specifically show:
The system as in claim 18, further comprising causing the system to:
mark the URI using a URI marker that is at least one of a graphical highlight to mark a portion of text in the URI, a time marker for a video, a time marker for an audio file, a image marker, a spatial maker for a 3D environment, a visual marker for an interface of an application;
further comprising causing the system to:
provide a call- out for the note referencing a highlighted portion of an electronic page that is displayed for the URIs.
In the same field of invention, Kepner teaches: marking up scenes. Kepner further teaches:
The system as in claim 18, further comprising causing the system to:
mark the URI using a URI marker that is at least one of a graphical highlight to mark a portion of text in the URI, a time marker for a video, a time marker for an audio file, a image marker, a spatial maker for a 3D environment, a visual marker for an interface of an application (fig. 2a; 2b¶ [0027], [0028], [0032]);
further comprising causing the system to:

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Pearse, Madan and Kepner before the effective filing date of the invention, to have combined the teachings of Kepner with the system as taught by Pearse, Madan. 
One would have been motivated to make such combination because a way to allow device owners to view and transfer annotated portions of scenes and enabling third parties to interact with the system and supplement markups with their comments and annotations would have been obtained and desired, as expressly taught by Kepner (¶ [0007]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pearse et al. (US20040019611, Pearse) in view of Madan et al. (US20050165839, Madan), further in view of Karagiannis et al. (US20160099984, Karagiannis).

As to claim 4:
Pearse, Madan show a method substantially as claimed, as specified above. 
Pearse, Madan fail to specifically show: further comprising marking the URI using a URI marker that is a time marker for a video and the note include comments about the video.
In the same field of invention, Karagiannis teaches: apparatus for remote, multi-media collaboration. Karagiannis further teaches: marking a URI using a URI marker that is a time marker for a video and the note include comments about the video (¶ [0126]; abstract).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Pearse, Madan, Karagiannis before the effective filing date of the invention, to have combined the teachings of Karagiannis with the method as taught by Pearse, Madan. 


It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).
Response to Arguments
Applicant’s arguments with respect to claims above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Binert et al. 		[U.S. 9152730]
Mehers			[U.S. 8953228]
Marriott et al.		[U.S. 10929461]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)272-2753.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Ell can be reached on 5712703264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        1/24/2022